Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Jacob Fraidin appeals from the district court’s order: (1) dismissing as interlocutory his appeal from the bankruptcy court’s order approving the bankruptcy trustee’s interim application for fees; and (2) affirming the bankruptcy court’s order entering a default judgment in the trustee’s action to revoke Fraidin’s discharge based on his refusal to comply with discovery. We have reviewed the records and decisions of the bankruptcy court and the district court and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. See Rinn v. Fraidin, Nos. 1:08-cv-00133-WMN; 1:08-cv-00220-WMN, 1:92-bk-52338; AP-06-1795 (D.Md. Nov. 18, 2008). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.